NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 13-3492
                                    _____________

                               MICHELE SCHROLLER
                               WILLIAM SCHROLLER,
                                             Appellants

                                           v.

                           UNITED STATES OF AMERICA


                                     ____________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                                 (No. 2-11-cv-07719)
                      District Judge: Honorable Robert F. Kelly
                                    ____________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 27, 2014
                                    ____________


    Before: FUENTES, SHWARTZ, Circuit Judges, and ROSENTHAL, District Judge1

                                  (Filed: May 1, 2014 )

                                     ____________

                              OPINION OF THE COURT
                                   ____________
FUENTES, Circuit Judge:

1
  The Honorable Lee H. Rosenthal, U.S. District Court for the Southern District of Texas,
sitting by designation.
                                            1
       Plaintiffs Michelle and William Schroller appeal the District Court’s dismissal of

their case on the ground that the Court lacked subject matter jurisdiction. After

exhausting their administrative remedies, the Schrollers brought this case against the

United States and the Valley Forge National Park relying for jurisdiction on the Federal

Tort Claims Act (“FTCA”), 28 U.S.C. § 2671 et seq. The Schrollers allege they suffered

damages when, on October 7, 2009, a tree in the Park suddenly and without warning fell

on Michele Schroller as she was walking, hitting her and pushing her to the ground. See

Schroller v. United States, 2013 WL 3878690, at *1 (E.D. Pa. July 26, 2013). Schroller

suffered a closed head injury with post-concussive syndrome, a fractured skull, a scalp

laceration resulting in scarring and disfigurement, fractured teeth, an acute tear of the

right rotator cuff, post traumatic vertigo, and other related injuries. Id. Schroller’s

husband suffered loss of consortium. Id. Plaintiffs seek damages in excess of $150,000.

Id.

       The District Court granted dismissal because it found the “discretionary function

exception” (“DFE”) to the FTCA, as outlined in our prior precedent Merando v. United

States, 517 F.3d 160 (3d Cir. 2008), controlled and immunized the U.S. from tort

liability. We recognize that Michele Schroller alleged to have sustained major injuries

after the October 7, 2009, incident. However, after a careful review of the record and the

parties’ arguments, we find no basis for disturbing the District Court’s persuasive and

well-reasoned conclusion.

        We therefore affirm the judgment for substantially the same reasons set forth in

the District Court’s opinion. See Schroller, 2013 WL 3878690.

                                               2